Citation Nr: 1530232	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, rated initially as 10 percent disabling and 60 percent disability from July 24, 2009.  

2.  Entitlement to an effective date earlier than May 17, 2000 for the award of service connection for coronary artery disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and a June 2011 rating decision by the RO in North Little Rock, Arkansas.  The January 2011 rating decision granted service connection for coronary artery disease, assigning a 10 percent disability rating effective February 3, 2003, and a 60 percent disability rating effective July 24, 2009.  The June 2011 rating decision denied entitlement to TDIU.

In September 2013, during the pendency of the appeal, the RO changed the effective date for coronary artery disease to May 17, 2000.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In May 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.

The issues of an increased rating for coronary artery disease and an earlier effective for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of coronary artery disease (60 percent rating), post-traumatic stress disorder (PTSD) (10 percent rating), bilateral hearing loss (10 percent rating), and tinnitus (10 percent rating); with a combined total rating of 70 percent from July 24, 2009.

2.  The Veteran has a high school education and worked as a heavy equipment mechanic.

3.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for TDIU in full, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Entitlement to TDIU

The Veteran contends that he quit working in January 2002 due to his service-connected coronary artery disease and PTSD.  He asserts that the work required of him as a heavy equipment mechanic, as well as the stress of constant deadlines, was too much for him to handle mentally and physically.  See the February 2011 TDIU application; the June 2014 statement.

The Veteran's service-connected disabilities consist of coronary artery disease (60 percent rating), post-traumatic stress disorder (PTSD) (10 percent rating), bilateral hearing loss (10 percent rating), and tinnitus (10 percent rating); with a combined total rating of 70 percent from July 24, 2009.  Thus, the percentage requirements of § 4.16(a) are met.

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

After thorough review, the Board finds that the evidence is in relative equipoise on the issue of whether the Veteran's service-connected disabilities are shown to preclude him from securing and following substantially gainful employment consistent with his educational and work background.

Regarding the Veteran's education and employment history, the Veteran has a high school education, and worked as a heavy equipment mechanic before he quit in January 2002.  See the February 2011 TDIU application.

The Veteran had VA examinations for PTSD, coronary artery disease, and bilateral hearing loss in May 2011.  In the PTSD examination, the Veteran reported symptoms of anxiety, depression, impaired sleep, dreams and nightmares, irritability, and avoidance of war movies.  The examiner opined that the Veteran's symptoms were mild, occurred several times per week, and had persisted for a number of years.  The examiner also opined that the Veteran's PTSD did not preclude employment and noted no impairment in thought processing or communication.  In the coronary artery disease examination, the examiner found that the Veteran could perform activities of daily living, including walk a block prior to onset of dyspnea, climb one flight of stairs, lift 20 pounds of weight, mow his yard with a riding mower, and do light cleaning around the house.  From an occupational standpoint, the examiner opined, there were no sedentary restrictions with his heart.  There were, however, exertional activity limits, including that the Veteran could stand for about 15 minutes, walk about one block, and lift about 20 pounds of weight.  The Veteran could not squat because he got dizzy when he stood up.  In the hearing loss examination report, the examining audiologist indicated that the Veteran's bilateral hearing loss and tinnitus did not prevent him from seeking and maintaining gainful employment, but that he may experience difficulties in the presence of background noise or when he could not see the speaker's face.

In August 2013, the Veteran underwent another VA heart examination.  In metabolic equivalents interview-based testing (METs), the Veteran was found to show dyspnea, fatigue, and angina at 1-3 METs, which was consistent with activities such as eating, dressing, taking a shower, and slow walking (2 miles per hour) for 1-2 blocks.  The examining physician noted that exercise METs testing could not be done as the Veteran was physically unable to perform the tests for a multitude of reasons, but opined that METs testing would be a waste of time due to a recent left heart catheterization (LHC) and the fact that the examiner witnessed the Veteran getting extremely winded with any minimal exertion.  The examiner stated that the Veteran's heart condition impacted his ability to work; although there were no sedentary restrictions, the Veteran got winded with showering and changing clothes, and limited weightlifting to 5 pounds.

There is probative evidence that establishes that the Veteran's service-connected coronary artery disease and bilateral hearing loss cause significant occupational impairment.  The coronary artery disease prevents him from engaging in heavy lifting, or prolonged standing, walking or squatting.  In addition, his bilateral hearing loss could cause the Veteran to have difficulty hearing in the presence of background noise or when he cannot see the speaker's face.  The combination of these restrictions, then, are sufficient to establish that the Veteran is unable to perform substantially gainful employment due to the service-connected disabilities.  

Although VA examiners consistently found that the Veteran could engage in sedentary work activities, the Veteran's work history was as a heavy equipment mechanic.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet.App. 447, 452 (2009).  The record does not show that the Veteran had the experience or training to work a sedentary job.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992) (noting that factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment); Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).

Accordingly, on this record, the Board finds that the service-connected disabilities are shown to prevent the Veteran from engaging in any substantially gainful employment.  Thus, entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities is granted.


ORDER

A total rating based on individual unemployability by reason of service-connected disabilities is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

A review of the record reflects that further development is warranted.  The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).

First, it is unclear whether the Veteran intends to appeal the issue of an earlier effective date for coronary artery disease.  The Veteran submitted a notice of disagreement in September 2011, in which he appealed both this issue and the issue of an increased evaluation.  A September 2013 Statement of the Case (SOC) also lists both issues.  However, in an October 2013 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran stated that he wished to appeal only the issue of an increased rating for coronary artery disease.  During the May 2015 Board hearing, the Veteran's representative indicated that the other issue was an earlier effective date for the coronary artery disease and further stated that the Veteran wanted an audit of his claims file to understand the retroactive payments.  He indicated that once the audit was completed the Veteran would be satisfied with the issue altogether.  The record does not reflect the requested audit has been completed.  

Concerning the issue of the increased evaluation, the Veteran should be scheduled for a VA examination.  He was most recently examined by VA for this disability in August 2013, and he testified in the May 2015 Board hearing that his coronary artery disease has increased in severity since that time.  The Veteran testified that when he stands up, he gets dizzy and has to catch his balance, and that when he is standing he gets dizzy if he "just barely bend[s]."  He stated that he stumbles, falls, get short-winded, cannot get into the shower or wash his hair, and cannot go up flights of stairs.  He also stated that he cannot do anything outside in the yard anymore, and that when he goes shopping with his wife he has to sit on a bench and wait for her because he cannot keep up.  The Veteran further asserted that he has "some stuff going down through [his] arms" for which he had not yet been seen or treated by cardiology.  Due to the Veteran's statements regarding his symptomatology, the Board finds that if the Veteran wishes to continue the appeal for an increased rating for coronary artery disease, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine what he requires in terms of the earlier effective date audit and provide the results of the audit to the Veteran.  

After this is complete, if the audit satisfies the question on the issue as the representative asserted it may, advise the Veteran that if he wishes to withdraw the claim, the withdrawal must be in writing.  See 38 C.F.R. § 20.204(b).

2.  Schedule him for an examination to determine the current level of severity of the coronary artery disease.  The Veteran's claims folder, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  

All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; left ventricular function; and commentary on the presence, or lack thereof, of congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


